Citation Nr: 1309000	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971, from October 1972 to March 1977, from May 2000 to September 2000, and from August 2005 to November 2006; he had additional service in the Reserves.  He died in May 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

After the May 2011 supplemental statement of the case, the appellant submitted additional evidence; her representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration thereof in January 2013.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

In March 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes the absence of a marriage certificate in the claims file showing that the appellant and the Veteran were wed.  In her June 2007 claim, the appellant listed their date of marriage as February [redacted], 2007.  However, in a February 2009 letter, the appellant stated that she had been the Veteran's partner for 19 years and had been married to him for two of those years.  Because 38 C.F.R. § 3.54(b)(1) allows for claims for compensation from a surviving spouse who was married to the Veteran before the expiration of 15 years after termination of the period of service in which the disease which caused the Veteran's death was incurred or aggravated, and because that period of service in this case terminated on September 16, 2000, either reported date of marriage would qualify the appellant as a valid claimant.  The appellant is listed as the Veteran's surviving spouse on his official Certificate of Death.  The RO should take such administrative steps as are warranted to procure the marriage certificate showing that the appellant and the Veteran were wed, if necessary.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for major depressive disorder (rated 50 percent disabling), penile angulation to the left with erectile dysfunction (rated 20 percent disabling), degenerative joint disease (DJD) of the right shoulder and acromioclavicular joint (rated 10 percent disabling), DJD of the left shoulder and acromioclavicular joint (rated 10 percent disabling), DJD of the right hip (rated 10 percent disabling), DJD of the left hip (rated 10 percent disabling), DJD of the left knee with patellar tendonitis (rated 10 percent disabling), DJD of the right knee (rated 10 percent disabling), and tinnitus (rated 10 percent disabling).  The combined evaluation for compensation purposes was 80 percent.  Special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) was also in effect.

2.  On the Veteran's official Certificate of Death, high blood pressure was listed as an underlying cause of death.

3.  The Veteran was first diagnosed with hypertension on August 9, 2001; it was  shown to be manifest to a degree of 10 percent or more within one year of his September 16, 2000, separation from active service; and he was subsequently diagnosed with hypertension in September 2004, August 2006, and February 2007.

4.  The Veteran's active service from May 15, 2000 to September 16, 2000 exceeded 90 days. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2012).

2.  The claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The appellant contends throughout the pendency of her claim that the Veteran's death resulted from his service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2012).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease, or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran died on May [redacted], 2007.  The Veteran's death certificate listed the immediate cause of death as coronary artery disease and underlying causes as high blood pressure and diabetes mellitus.

At the time of his death, the Veteran's service-connected disabilities included major depressive disorder (rated 50 percent disabling), penile angulation to the left with erectile dysfunction (rated 20 percent disabling), degenerative joint disease (DJD) of the right shoulder and acromioclavicular joint (rated 10 percent disabling), DJD of the left shoulder and acromioclavicular joint (rated 10 percent disabling), DJD of the right hip (rated 10 percent disabling), DJD of the left hip (rated 10 percent disabling), DJD of the left knee with patellar tendonitis (rated 10 percent disabling), DJD of the right knee (rated 10 percent disabling), and tinnitus (rated 10 percent disabling).  The combined evaluation for compensation purposes was 80 percent.

A thorough review of the claims file, including the eight folders of service treatment records, reveals that the Veteran was initially diagnosed with hypertension on August 9, 2001.  Specifically, a clinician at the Landstuhl Regional Medical Center in Landstuhl, Germany, provided the initial diagnosis of hypertension and started the Veteran on Metoprolol, a medication used to treat hypertension.  The Board notes that the clinician also refilled the Veteran's medications for other, previously-diagnosed disorders, including diabetes.

The Board finds that service connection is warranted for the Veteran's hypertension on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The August 2001 clinician found that the Veteran's blood pressure was 170/70 (systolic/diastolic).  Because the Veteran's systolic pressure exceeded 160, the Board finds that it was manifest to a degree of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Because the diagnosis was made on August 9, 2001, the Board finds that it was made within one year from the date of termination of his period of service lasting from May 15, 2000 to September 16, 2000.  38 C.F.R. §§ 3.307(a), 3.309(a).  Because the Veteran's hypertension was subsequently diagnosed, inter alia, in an August 2006 service treatment record and in September 2004 and February 2007 VA treatment records, the Board finds that it was a chronic condition.  38 C.F.R. § 3.309(a).  Additionally, the Veteran's period of service from May 15, 2000 to September 16, 2000 qualifies for the purpose of finding a presumptive disability because it exceeded 90 days.  38 C.F.R. § 3.307(a)(1).  Finally, the Board finds no evidence to rebut the presumption that the Veteran's hypertension had its onset during his period of service from May 15, 2000 to September 16, 2000.  38 C.F.R. § 3.307(d).

As service connection for hypertension is warranted, it follows that service connection for the cause of the Veteran's death is likewise warranted because high blood pressure was listed as an underlying cause on the Veteran's May 2007 Certificate of Death.  38 C.F.R. § 3.312(b).

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as if the Veteran's death were service connected."  38 U.S.C.A. § 1318(a) (West 2002).  The Board's above grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  The Court has indicated that only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2002) is denied does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318 (West 2002).  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 (West 2002) is moot, and this aspect of the appellant's claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim for entitlement to DIC under 38 U.S.C. § 1318 is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


